Exhibit 10.2

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is dated as of October 31,
2014 by and between Dex Media, Inc. (the “Company”), and Frank Gatto (the
“Consultant”).  For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Employment Termination.  The parties
acknowledge and agree that the Consultant’s full-time employment with the
Company shall cease on October 31, 2014 (the “Employment Termination Date”). 
Effective as of the Employment Termination Date, the Consultant hereby
automatically resigns all of the Consultant’s positions at the Company and its
affiliates without the need to execute any additional documents to evidence the
foregoing.  The Employment Termination Date shall be the termination date of the
Consultant’s employment for purposes of active participation in and coverage
under all benefit plans and programs sponsored by or through the Company or its
affiliates.  From the date hereof until the Employment Termination Date, the
Company shall continue to pay the Consultant’s regular base salary, and the
Consultant generally will continue to be eligible for all employee benefits to
which the Consultant is currently entitled.

 

2.                                      Consulting Period.  The Company shall
retain the Consultant pursuant to the terms of this Agreement, and the
Consultant shall provide the “Services” (as defined in Section 3 hereof), for a
period beginning on the Employment Termination Date and ending on the date that
is twelve (12) months thereafter.  Notwithstanding the foregoing, the Consultant
or the Company may terminate the consulting arrangement hereunder at any time
and for any reason (or no reason) by providing the other party with at least
thirty (30) days’ advance written notice of such termination; provided that the
foregoing notice period shall not be required for a termination of this
consulting arrangement by the Company for “Cause” (as defined below).  The
period of time between the Employment Termination Date and the termination of
the Consultant’s service relationship with the Company hereunder shall be
referred to herein as the “Consulting Period.”

 

For purposes hereof, the term “Cause” shall mean any of the following as
reasonably determined by the Board of Directors of the Company in its good-faith
discretion:  (a) the Consultant’s willful and continued failure substantially to
perform the Services (other than as a result of total or partial incapacity due
to physical or mental illness), (b) any willful act or omission by the
Consultant constituting dishonesty, fraud or other malfeasance, which, in any
such case, is demonstrably (and, in the case of other malfeasance, materially)
injurious to the financial condition or business reputation of the Company, or
(c) the Consultant’s conviction of a felony under the laws of the United States
or any state thereof or any other jurisdiction in which the Company conducts
business, which materially impairs the value of the Services to be provided by
the Consultant to the Company.

 

3.                                      Services.  During the Consulting Period,
the Company hereby retains the Consultant as a senior advisor to the Company to
perform the services set forth on Exhibit A hereto (the “Services”).  The
Consultant shall perform the Services at such times and in such manner

 

1

--------------------------------------------------------------------------------


 

as mutually agreed between the Company and the Consultant from time to time;
provided that, to the extent that the Company does not require the Consultant to
perform the Services at the Company’s headquarters, the Consultant may perform
the Services at a location of the Consultant’s choice so long as the Consultant
is available to report by telephone or in person as reasonably requested by the
Company.  During the Consulting Period, the Consultant shall report to the Chief
Executive Officer of the Company, and must remain reasonably and directly
accessible to Company management.

 

4.                                      Compensation; Business Expenses.  During
the Consulting Period, the Consultant shall be entitled to receive a monthly fee
of $16,650, payable on a monthly basis in arrears.  Upon presentation of
appropriate documentation, the Consultant shall be reimbursed, in accordance
with the Company’s expense reimbursement policy, for all reasonable business
expenses incurred in connection with the Consultant’s performance of the
Services.

 

5.                                      Independent Contractor Status.  The
Consultant acknowledges and agrees that the Consultant’s status at all times
shall be that of an independent contractor, and that the Consultant may not, at
any time, act as a representative for or on behalf of the Company for any
purpose or transaction, and may not bind or otherwise obligate the Company in
any manner whatsoever without obtaining the prior written approval of the
Company therefor.  The parties hereby acknowledge and agree that all consulting
fees paid pursuant to Section 4 hereof shall represent fees for services as an
independent contractor, and shall therefor be paid without any deductions or
withholdings taken therefrom for taxes or for any other purpose.  The Consultant
further acknowledges that the Company makes no warranties as to any tax
consequences regarding payment of such fees, and specifically agrees that the
determination of any tax liability or other consequences of any payment made
hereunder is the Consultant’s sole and complete responsibility and that the
Consultant will pay all taxes, if any, assessed on such payments under the
applicable laws of any Federal, state, local or other jurisdiction and, to the
extent not so paid, will indemnify the Company for any taxes so assessed against
the Company.  The Consultant also agrees that during the Consulting Period, the
Consultant shall not be eligible to participate in any of the employee benefit
plans or arrangements of the Company, except to the extent required by
applicable law or pursuant to any severance plan of the Company under which the
Consultant is covered.

 

6.                                      Governing Law; Jurisdiction.  This
Agreement, the rights and obligations of the parties hereto, and all claims or
disputes relating thereto, shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to the choice of law provisions
thereof.  Each of the parties agrees that any dispute between the parties shall
be resolved only in the state and federal courts located in the State of Texas
and the appellate courts having jurisdiction of appeals in such courts.  In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Consultant’s performance of the Services, or
for the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the state and federal courts
located in the State of Texas and the appellate courts having jurisdiction of

 

2

--------------------------------------------------------------------------------


 

appeals from the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Texas state courts or, to the
extent permitted by law, in such federal courts, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Consultant or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Consultant’s service with the Company, or the Consultant’s or the Company’s
performance under, or the enforcement of, this Agreement, (d) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at the Consultant’s or the Company’s
address as provided in Section 8 hereof, and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Texas.  The parties acknowledge and
agree that in connection with any dispute hereunder, each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses.

 

7.                                      Assignment.  This Agreement is personal
to each of the parties hereto.  Except as provided in this Section 7, no party
may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company.

 

8.                                      Notices.  For purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given (a) on the date
of delivery, if delivered by hand, (b) on the date of transmission, if delivered
by confirmed facsimile or electronic mail, (c) on the first business day
following the date of deposit, if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Consultant:

At the address (or to the facsimile number) shown on the records of the Company.

 

 

If to the Company:

Dex Media, Inc.

 

2200 West Airfield Drive

 

P.O. Box 619810

 

D/FW Airport, Texas 75261

 

Attention: Chairman of the Board of Directors

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

3

--------------------------------------------------------------------------------


 

9.                                      Severability.  To the extent that any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

10.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

11.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Consultant and such officer
or other authorized individual as may be designated by the Board of Directors of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  This Agreement and any other agreement entered into
contemporaneously herewith represent the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
thereof, supersede any and all other agreements, verbal or otherwise, between
the parties hereto concerning such subject matter, and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof or thereof have been made by either party which are not
expressly set forth herein or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

DEX MEDIA, INC.

 

 

 

 

 

By:

/s/ Joseph A. Walsh

 

 

 

 

Name:

Joseph A. Walsh

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

CONSULTANT

 

 

 

 

 

/s/ Frank P. Gatto

 

Frank Gatto

 

 

--------------------------------------------------------------------------------